DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-3, 5-7, 9, 13-15, 17, 30-32, 34-36, 38, 41-42 are currently pending.  Claims 41-42 were newly presented.
Priority:  This application is a 371 of PCT/US2017/047316 (08/17/2017)
PCT/US2017/047316 has PRO 62/376,664 (08/18/2016).
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-3, 5-7, 9 and 13, in the reply filed on 7/22/21 is acknowledged.  Applicant also elected the species of tumor: pituitary adenoma; gene: PIK3R2; mutation: PIK3R2 E593K.
As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  
Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Downing et al. (US20120208706).
Regarding claim 1, Downing teaches A method for detecting at least one genetic mutation in a plurality of genes in an intracranial tumor of a subject comprising 
(a) extracting DNA from a fresh or frozen intracranial tumor sample obtained from the subject; ([0003]: "Methods disclosed herein provide integration of one or more optimized elements including bait-based selection, alignment, and mutation calling, as applied, e.g., to optimized sets of subgenomic intervals, e.g., sets of cancer related segments of the genome described herein"; [0345] "Cancers include, but are not limited to ... brain or central nervous system cancer''; [0297] “'Acquiring a sample' as the term is used herein, refers to obtaining possession of a sample, e.g., a tissue sample or nucleic acid sample, by "directly acquiring" or "indirectly acquiring" the sample. "Directly acquiring a sample" means performing a process (e.g., performing a physical method such as a surgery or extraction) to obtain the sample”; [0325]: “The source of the tissue sample can be solid tissue as from a fresh, frozen and/or preserved organ, tissue sample, biopsy, or aspirate”; [0326]: “the sample, e.g., the tumor sample, is acquired from a solid tumor, a soft tissue tumor or a metastatic lesion”; [1337] “Sequence analysis of a DNA test sample, e.g., a DNA sample extracted from a tumor, requires comparison of a test sample with a control sample, e.g., a DNA sample from a non-cancerous tissue”)
(b) generating a first library from the intracranial tumor sample comprising amplicons of a plurality of genes comprising PIK3R2, CNTNAP1, SLIT1, NTRK3, HUWEl, CASKIN1, JMJD7, OR51T1, FAM20A, 1NHBA, OGDH, EPN3, LYPD2, SF3B1, APOD, CATSPER3, SEC16A, OR5T3, TANK, TAS1R3, RBPJL, ADAMTS16, PTAR1, PCDH20, BRCA2, WDR45, ATG4B, ZNF407, H6PD, NF2, BBS12, PSMD 12, TNN, BRAF and CTNNB1; ([0315]: “As used herein, the term “library” refers to a collection of members. In one embodiment, the library includes a collection of nucleic acid members, e.g., a collection of whole genomic … fragments”; [1430] "This example provides four exemplary tables summarizing a selection of genes, variants and cancer types for multiplex analysis ... TABLE 1A- Additional exemplary selected genes and variants, associated cancer types, priority codons, actionability category, and potential therapies ... PIK3R2")
(c) ligating an adapter sequence comprising a barcode sequence to the ends of the amplicons corresponding to the plurality of genes; and 
(d) detecting the presence or absence of at least one genetic mutation in the amplicons of the plurality of genes using high throughput massive parallel sequencing ([0007]-[0009]: "(c) acquiring a read for a subgenomic interval from a tumor member from said library or library catch, e.g., by sequencing, e.g., with a next generation sequencing method; (d) aligning said read; and (e) assigning a nucleotide value (e.g., calling a mutation, e.g., with a Bayeisan method) from said read for a preselected nucleotide position, e.g., for a preselected nucleotide position in each of a plurality of subgenomic intervals, e.g., each of a plurality genes, thereby analyzing said sample"; [0263]: "In an embodiment, the method comprises assigning one or more reads as a tumor read or a control read, e.g., by barcode deconvolution"; [0086]: "Methods disclosed herein can integrate the use of customized or tuned mutation calling parameters to optimize performance in sequencing methods, particularly in methods that rely on massively parallel sequencing of a large number of diverse genetic events in a large number of diverse genes, e.g., from tumor samples").
Regarding claim 2, further comprising detecting a BRAF mutation …,  Downing teaches the BRAF mutation ([0241]: “the subgenomic interval includes an alteration in BRAF V600E in a tumor sample, e.g., a melanoma, colon, or lung tumor sample.”;  [0433], [0707]: “presence of a BRAF V600E mutation predicts responsiveness to BRAF inhibition (e.g. PLX-4032) in melanoma patients.”; [1433]-[1461], Table 1b: “Category B: Alterations that are inclusion or exclusion criteria for specific experimental therapies”, “BRAF V600E in melanoma, colon cancer, or lung cancer”).
Regarding claim 3, wherein the BRAF mutation is BRAF V600E or wherein the CTNNB1 mutation is CTNNB1 S37C. CTNNB1 T41I or CTNNB1 S33C, Downing teaches the BRAF V600E mutation ([0241]: “the subgenomic interval includes an alteration in BRAF V600E in a tumor sample, e.g., a melanoma, colon, or lung tumor sample.”;  [0433], [0707]: “presence of a BRAF V600E mutation predicts responsiveness to BRAF inhibition (e.g. PLX-4032) in melanoma patients.”; [1433]-[1461], Table 1b: “Category B: Alterations that are inclusion or exclusion criteria for specific experimental therapies”, “BRAF V600E in melanoma, colon cancer, or lung cancer”).
Regarding claim 5, wherein the intracranial tumor is a pituitary adenoma, meningioma, or craniopharyngioma, Downing teaches pituitary adenoma and craniopharyngioma (p. 87-88, Table 1; [0345]).
Regarding claim 6, depending from claim 5, wherein the pituitary adenoma is prolactin- secreting or ACTH-secreting or is not associated with a mutation in AIP or MEN1, Downing teaches pituitary adenoma not associated with AIP or MEN1 (p. 87-88, Table 1).
Regarding claim 7, depending from claim 5, wherein the craniopharyngioma is papillary or adamantinomatous, Downing teaches craniopharyngioma which has two subtypes of papillary or adamantinomatous (p. 87-88, Table 1; [0345]; Instant Specification at [0066] states two subtypes; further evidenced by Gaillard et al., “Craniopharnyngioma”, https://radiopaedia.org/articles/craniopharyngioma/ available online 2015-12-17 at archive.org).
Regarding claim 9, depending from new claim 41 (see below), wherein the control tissue sample is a matched whole blood sample from the subject, Downing teaches the use of a whole blood sample ([1496], claim 25, [0323], [0325]).
Regarding new claim 41, depending from claim 1, Downing teaches further comprising (e) extracting DNA from a control tissue sample obtained from the subject; ([0297] “'Acquiring a sample' as the term is used herein, refers to obtaining possession of a sample, e.g., a tissue sample or nucleic acid sample, by "directly acquiring" or "indirectly acquiring" the sample. "Directly acquiring a sample" means performing a process (e.g., performing a physical method such as a surgery or extraction) to obtain the sample”; [1337] “Sequence analysis of a DNA test sample, e.g., a DNA sample extracted from a tumor, requires comparison of a test sample with a control sample, e.g., a DNA sample from a non-cancerous tissue”)
(f) generating a second library from the control tissue sample comprising amplicons of the plurality of genes ([0004]-[0006]: “Accordingly, in one aspect, the invention features a method of analyzing a tumor sample. The method comprises: (a) acquiring a library comprising a plurality of target members, e.g., tumor members, from a sample, e.g., a tumor sample; (b) optionally, contacting the library with a bait set (or plurality of bait sets) to provide selected members (sometimes referred to herein as ‘library catch’)”;  [0335]: "As used herein, "target member'' refers to a nucleic acid molecule that one desires to isolate from the nucleic acid library. In one embodiment, the target members can be a tumor member, a reference member, a control member, or a PGx member as described herein"; [0313] "'Control member' refers to a member having sequence from a non-tumor cell"); and
(g) ligating a second adaptor sequence comprising a second barcode sequence to the ends of the amplicons corresponding to the plurality of gene ([1362]: "In an embodiment a method further comprises labeling each of a plurality of library members, e.g., by addition of an identifiable distinct nucleic acid sequence (a barcode), to each of a plurality of members"; [0482]: “the nucleic acid sample is fragmented or sheared by physical or enzymatic methods and ligated to synthetic adapters”; [0318]: "'Member' or 'library member' or other similar term, as used herein, refers to a nucleic acid molecule, e.g., a DNA, RNA, or a combination thereof, that is the member of a library"; [0313] "'Control member' refers to a member having sequence from a non-tumor cell").
	Regarding new claim 42, depending from claim 41, Downing teaches wherein at least one genetic mutation is detected in the first library, and the at least one genetic mutation is not detected in the second library ([0007]-[0009]: "(c) acquiring a read for a subgenomic interval from a tumor member from said library or library catch, e.g., by sequencing, e.g., with a next generation sequencing method; (d) aligning said read; and (e) assigning a nucleotide value (e.g., calling a mutation, e.g., with a Bayeisan method) from said read for a preselected nucleotide position, e.g., for a preselected nucleotide position in each of a plurality of subgenomic intervals, e.g., each of a plurality genes, thereby analyzing said sample"; [0263]: "In an embodiment, the method comprises assigning one or more reads as a tumor read or a control read, e.g., by barcode deconvolution"; [0086]: "Methods disclosed herein can integrate the use of customized or tuned mutation calling parameters to optimize performance in sequencing methods, particularly in methods that rely on massively parallel sequencing of a large number of diverse genetic events in a large number of diverse genes, e.g., from tumor samples"; [0305]: "'Alteration' or 'altered structure' as used herein, of a gene or gene product (e.g., a marker gene or gene product) refers to the presence of a mutation or mutations within the gene or gene product, e.g., a mutation, which affects amount or activity of the gene or gene product, as compared to the normal or wild-type gene. The alteration can be in amount, structure, and/or activity in a cancer tissue or cancer cell, as compared to its amount, structure, and/or activity, in a normal or healthy tissue or cell (e.g., a control), and is associated with a disease state, such as cancer''; [0785]: “In certain embodiments, a library (e.g., a nucleic acid library) includes a collection of members. As described herein, the library members can include a target member (e.g., a tumor member, a reference member and/or a control member; also referred to herein as a first, second and/or third member, respectively)”).
Thus, the claims are rejected as anticipated.
Response
Applicant argues that Downing does not teach the step of “generating a first library from the intracranial tumor sample comprising amplicons of a plurality of genes comprising …”.   Regarding the language “generating a first library from the intracranial tumor sample”, Downing  (entitled “Optimization of multigene analysis of tumor samples”) teaches in claims 1 and 32: “acquiring a library comprising a plurality of tumor members from a tumor sample” and teaches the tumor sample includes a “craniopharyngioma” ([0345]; Table 1: brain cancer).  Regarding the instant claim language of “comprising amplicons of a plurality of genes comprising …” Downing describes amplicons ([0481]: “the nucleic acid sample is amplified, e.g., by whole-genome amplification methods”) and identifies that the claimed genes are present in the library and further describes the library comprises the entire genome ([0478]: “The nucleic acid library can contain all or substantially all of the complexity of the genome.”) which corresponds to the instant claim language.  
Applicant also argues that Downing does not teach several of the genes listed in claim 1.  This is not persuasive because instant claim 1 only requires amplicons comprising the genes and does not require the entire list.  Applicant also argues that Downing does not teach the genes are associated with an intracranial tumor.  Instant claim 1 does not include such a limitation and states that the amplicons comprise the genes which Downing specifically teaches comes from a craniopharyngioma to acquire a library using whole-genome amplification.   Thus, the argument is not persuasive.
Applicant argues regarding claims 2 and 3 that Downing does not teach that the specific mutations would be found in an intracranial tumor sample.  This is not persuasive because Downing teaches detecting the mutation in claim 29 (“comprises sequencing a subgenomic interval chosen from”: codon 600 of BRAF and codon 37 of CTNNB1; [0241]: “the subgenomic interval includes an alteration in BRAF V600E in a tumor sample, e.g., a melanoma, colon, or lung tumor sample.”).
Applicant argues regarding claim 5 that Downing does not teach genetic mutations are associated with carniopharyngioma.    Downing does teach the tumor is craniopharyngioma (p. 87-88, Table 1; [0345]), while instant claim 5 does not include language to require association and states that the amplicons comprise the genes which Downing specifically teaches comes from a craniopharyngioma to acquire a library using whole-genome amplification.   Thus, the argument is not persuasive.
Applicant’s arguments are not persuasive and the rejection is maintained.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 9, 13, 41, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Downing et al. (US20120208706).
Downing teaches as detailed in the 35 USC 102 rejection of claims 1-3, 5-7, 9, 41, 42 supra and is incorporated herein.  Downing also renders claims 1-3, 5-7, 9, 41, 42 obvious because before the effective filing date one of ordinary skill in the art would have readily incorporated Downing’s teachings into a method of detecting genetic mutation and arrive at the claimed invention.  In particular, one of ordinary skill in the art following the teaching of Downing would have reasonably considered obtaining an intracranial tumor sample to test for a “craniopharyngioma” or brain cancer as specified by Downing ([0345]) and arrive at the claimed invention.  
Regarding claim 13, which depends from claim 1, wherein the at least one genetic mutation is selected from PIK3R2 E593K, CNTNAP1 R270Q, SLIT1 H566R, NTRK3 V2211, HUWEl, S2039F, CASKINI P1 196L, JMJD7 L185F, OR51TI R329H, FAM20A Sl19R, INHBA P291S, OGDHI446F, EPN3 D458E, LYPD2 R24C, SF3B1 R625C, APOD D144Y, CATSPER3 E304A, SEC16A G1091R, OR5T3 L144H, TANKR394Q, TASIR3 D307H, RBPJL L181P, ADAM1TSl6, P870S, PTARI D89A, PCDH20 D773H, BRCA2 P3067L, WDR45 R280C, ATG4B R49G, ZNF407 Cl20Y, H6PD P725T, NF2 Q324*, BBS12 R431P, PSMD12 166V, or TNNL278V, although Downing teaches the gene PIK3R2 ([0368] … [0380]: “the method sequences a subset of subgenomic intervals from the tumor sample, wherein the subgenomic intervals are chosen from” … “M) at least five genes or gene products selected from Table 1, 1A-4, wherein an allelic variation, e.g., at the preselected position, is associated with a preselected type of tumor and wherein said allelic variation is present in less than 5% of the cells in said tumor type”; p. 91 [1430]: “TABLE 1A - Additional exemplary selected genes and variants, associated cancer types, priority codons, actionability category, and potential therapies. … PIK3R2”) and a method for detecting mutations and associating the mutation with cancer (i.e. Figs. 1D – 1F; [0401]: “In other embodiments, the subgenomic interval of the nucleic acid sample includes a nucleotide sequence, wherein the presence or absence of a preselected allelic variant is indicative of a cancer-related phenotype ( e.g., one or more of cancer risk, cancer progression, cancer treatment response or resistance to treatment, tumor staging, metastatic likelihood, etc.).”), Downing does not specifically teach the particular mutation of E593K.  However, given the teaching of Downing that an allelic variant of the PIK3R2 gene is indicative of cancer, it would have been obvious to one of ordinary skill in the art, via routine experimentation to have detected allelic variant E593K in the gene PIK3R2 and arrive at the claimed invention.
	Therefore, the claims are rejected as prima facie obvious.
Response
Applicant amended the claims and argues that Downing does not teaches or suggest the detection of a genetic mutation in an intracranial sample from a subject.  As detailed supra, regarding the language “generating a first library from the intracranial tumor sample”, Downing  (entitled “Optimization of multigene analysis of tumor samples”) teaches in claims 1 and 32: “acquiring a library comprising a plurality of tumor members from a tumor sample” and teaches the tumor sample includes a “craniopharyngioma” ([0345]; Table 1: brain cancer).  Regarding the instant claim language of “comprising amplicons of a plurality of genes comprising …” Downing describes amplicons ([0481]: “the nucleic acid sample is amplified, e.g., by whole-genome amplification methods”) and identifies that the claimed genes are present in the library and further describes the library comprises the entire genome ([0478]: “The nucleic acid library can contain all or substantially all of the complexity of the genome.”) which corresponds to the instant claim language.  Furthermore, one of ordinary skill in the art following the teaching of Downing would consider generating a whole genome library ([0481]: “the nucleic acid sample is amplified, e.g., by whole-genome amplification methods”) of a craniopharyngioma and performing sequencing which would reasonably be expected to identify each of the genes listed in Downing as well as those of the instant claims. Thus, Applicant’s argument is not persuasive.
Applicant also argues regarding claim 13 that Downing only mentions PIK3R2 as being associated with NSCLC.  This argument is not persuasive because instant claim 13 states “wherein the at least one genetic mutation is selected from PIK3R2 E593K …” depending from claim 1 “detecting the presence or absence of at least one genetic mutation” which one of ordinary skill in the art would have arrived at in the course of sequencing the genes as suggested in Downing’s claim 29 (“sequencing a subgenomic interval chosen from” … “Table 1, 1A”).  Furthermore, one of ordinary skill in the art following the teaching of Downing would consider generating a whole genome library ([0481]: “the nucleic acid sample is amplified, e.g., by whole-genome amplification methods”) of a craniopharyngioma and performing sequencing which would reasonably be expected to identify each of the genes listed in Downing as well as those of the instant claims. Thus, Applicant’s argument is not persuasive.
Applicant’s argument is not persuasive and the rejection is maintained as amended.
Conclusion
The claims are not in condition for allowance.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639                                                                                                                                                                                                        October 18, 2022 12:57 pm